                              Case 4:19-cv-00044-BMM Document 138-1 Filed 04/29/20 Page 1 of 11                                                                              E
                                                                                                                                                                                  A L E




                                                                                                                                                                        S




                                                                                                                                                                                          D
                                                                                                                                                                         D




                                                                                                                                                                                          Y
                                                                                                                                                                             OC           F
                                                                                                                                                                                  VERI


           AOPL Affidavit Andrew J. Black.pdf

            DocVerify ID:                     AE2B8C4C-0D46-444A-93CF-5FE48BC8D0A1
            Created:                          April 29, 2020 06:26:16 -8:00
            Pages:                            10
            Remote Notary:                    Yes / State: VA


           This document is a DocVerify VeriVaulted protected version of the document named above. It was created by a notary or on the behalf of a
           notary, and it is also a DocVerify E-Sign document, which means this document was created for the purposes of Electronic Signatures and/or
           Electronic Notary. Tampered or altered documents can be easily verified and validated with the DocVerify veriCheck system. This remote online
           notarization involved the use of communication technology.

           Go to www.docverify.com at any time to verify or validate the authenticity and integrity of this or any other DocVerify VeriVaulted document.




           E-Signature Summary

           E-Signature 1: Andrew Johnson Black (AJB)
           April 29, 2020 07:03:59 -8:00 [25C065C766C9] [108.28.97.108]
           ablack@aopl.org (Principal) (ID Verified)
           E-Signature Notary: Rhonda Jo Piper (rjp)
           April 29, 2020 07:03:59 -8:00 [A71AB9087684] [74.217.93.166]
           rpiper@hunton.com
           I, Rhonda Jo Piper, did witness the participants named above electronically
           sign this document.




DocVerify documents cannot be altered or tampered with in any way once they are protected by the DocVerify VeriVault System. Best viewed with Adobe Reader or Adobe Acrobat.
All visible electronic signatures contained in this document are symbolic representations of the persons signature, and not intended to be an accurate depiction of the persons actual signature
as defined by various Acts and/or Laws.




DocVerify ID: AE2B8C4C-0D46-444A-93CF-5FE48BC8D0A1
                                                                                                                      Generated Cover Page    5FE48BC8D0A1
www.docverify.com
                                                                                                                   Case 4:19-cv-00044-BMM Document 138-1 Filed 04/29/20 Page 2 of 11



                                                                                                                                 IN THE UNITED STATES DISTRICT COURT
                                                                                                                                     FOR THE DISTRICT OF MONTANA
                                                                                                                                         GREAT FALLS DIVISION
                                                                                                         NORTHERN PLAINS RESOURCE
                                                                                                         COUNCIL, et al.,
                                                                                                                                    Plaintiffs,
                                                                                                                    v.                                       Case No. 4:19-cv-00044-GF-BMM
                                                                                                         U.S. ARMY CORPS OF ENGINEERS,
                                                                                                         et al.,
                                                                                                                     Defendants,
                                                                                                                 and
                                                                                                         THE STATE OF MONTANA,
                                                                                                         TRANSCANADA KEYSTONE
                                                                                                         PIPELINE, LP, TC ENERGY
                                                                                                         CORPORATION, AMERICAN GAS
                                                                                                         ASSOCIATION, AMERICAN
                                                                                                         PETROLEUM INSTITUTE,
                                                                                                         ASSOCIATION OF OIL PIPE LINES,
                                                                                                         INTERSTATE NATURAL GAS
                                                                                                         ASSOCIATION OF AMERICA, and
                                                                                                         NATIONAL RURAL ELECTRIC
                                                                                                         COOPERATIVE ASSOCIATION,
                                                                                                                                    Defendant-Intervenors.
AE2B8C4C-0D46-444A-93CF-5FE48BC8D0A1 --- 2020/04/29 06:26:16 -8:00 --- Remote Notary




                                                                                                                                       AFFIDAVIT OF ANDREW BLACK,
                                                                                                                                   FOR THE ASSOCIATION OF OIL PIPE LINES

                                                                                                                    1.         My name is Andrew Black. I am the President and Chief Executive

                                                                                                          Officer of the Association of Oil Pipe Lines (“AOPL”). My business address is

                                                                                                          900 Seventeenth Street, NW, Suite 600, Washington, DC 20006.




                                                                                       DocVerify ID: AE2B8C4C-0D46-444A-93CF-5FE48BC8D0A1
                                                                                                                                                                      Page 1 of 10   15FE48BC8D0A1
                                                                                       www.docverify.com
                                                                                                                   Case 4:19-cv-00044-BMM Document 138-1 Filed 04/29/20 Page 3 of 11



                                                                                                                    2.         I am offering this affidavit in support of the NWP 12 Coalition’s

                                                                                                             Memorandum in Support of the Federal Defendants’ Motion for Partial Stay

                                                                                                             Pending Appeal in the above captioned case. (Doc. 131).

                                                                                                                    3.         AOPL is a national trade association that represents the interests of

                                                                                                             owners and operators of America’s liquid pipelines. Liquid pipelines play a vital

                                                                                                             transportation role in the economy of the United States, its commerce, and its

                                                                                                             national defense. AOPL helps educate the public, policymakers, and the press

                                                                                                             about the vital role oil pipelines serve in the daily lives of Americans.

                                                                                                                    4.         AOPL members transport approximately 97 percent of the crude oil

                                                                                                             and refined petroleum products shipped through pipelines in the United States.

                                                                                                             AOPL members bring crude oil to the nation’s refineries, natural gas liquids such

                                                                                                             as ethane, butane, propane and carbon dioxide to manufacturers and industrial

                                                                                                             users, jet fuel to airports, and petroleum products to our communities, including
AE2B8C4C-0D46-444A-93CF-5FE48BC8D0A1 --- 2020/04/29 06:26:16 -8:00 --- Remote Notary




                                                                                                             all grades of gasoline, diesel, home heating oil, kerosene, propane and biofuels.

                                                                                                                    5.         As of 2018, there were over 218,000 miles of liquid pipelines in the

                                                                                                             United States, including over 62,000 miles of refined petroleum product pipelines,

                                                                                                             70,000 miles of highly volatile liquid pipelines and 80,000 miles of crude oil

                                                                                                             pipelines.1



                                                                                                         1
                                                                                                          https://www.phmsa.dot.gov/data-and-statistics/pipeline/annual-report-mileage-
                                                                                                         hazardous-liquid-or-carbon-dioxide-systems.

                                                                                                                                                            2
                                                                                       DocVerify ID: AE2B8C4C-0D46-444A-93CF-5FE48BC8D0A1
                                                                                                                                                                           Page 2 of 10   25FE48BC8D0A1
                                                                                       www.docverify.com
                                                                                                                   Case 4:19-cv-00044-BMM Document 138-1 Filed 04/29/20 Page 4 of 11



                                                                                                                    6.         Pipelines have long been recognized as being essential for

                                                                                                          maintaining U.S. energy security, as they provide safe and reliable transportation

                                                                                                          of the energy that fuels our economy. Indeed, this Administration has declared

                                                                                                          that “it is the policy of the executive branch to streamline and expedite …

                                                                                                          approvals for all infrastructure projects, especially projects that are a high priority

                                                                                                          for the Nation, such as … repairing and upgrading critical … pipelines,” among

                                                                                                          other infrastructure. Exec. Order No. 13,766 of January 24, 2017, Expediting

                                                                                                          Environmental Reviews and Approvals for High Priority Infrastructure Projects,

                                                                                                          82 Fed. Reg. 8657, 8657 (Jan. 30, 2017). The Obama Administration also

                                                                                                          recognized the importance of pipelines: “rising production is outpacing the

                                                                                                          capacity of pipelines to deliver the oil to refineries,” and the only option is

                                                                                                          therefore for new pipelines to be constructed or for existing pipelines to be

                                                                                                          reconfigured to meet that demand and “enhance our Nation’s energy security.”
AE2B8C4C-0D46-444A-93CF-5FE48BC8D0A1 --- 2020/04/29 06:26:16 -8:00 --- Remote Notary




                                                                                                          See Memorandum of March 22, 2012, Expediting Review of Pipeline Projects

                                                                                                          from Cushing, Oklahoma, to Port Arthur, Texas, and Other Domestic Pipeline

                                                                                                          Infrastructure Projects, 77 Fed. Reg. 18,891, 18,891 (Mar. 28, 2012).

                                                                                                                    7.         While the existing United States liquid pipeline network is extensive,

                                                                                                          new construction is therefore required to transport energy liquids from new

                                                                                                          production areas across North America, to existing refining and processing

                                                                                                          locations. During the past five years, more than 19,000 miles of liquid pipelines



                                                                                                                                                           3
                                                                                       DocVerify ID: AE2B8C4C-0D46-444A-93CF-5FE48BC8D0A1
                                                                                                                                                                          Page 3 of 10   35FE48BC8D0A1
                                                                                       www.docverify.com
                                                                                                                   Case 4:19-cv-00044-BMM Document 138-1 Filed 04/29/20 Page 5 of 11



                                                                                                          have been added, an increase of approximately 9.5 percent in overall mileage. In

                                                                                                          addition, AOPL members have publicly announced over $8 billion in new

                                                                                                          construction projects with a completion date in 2020 or later. This new

                                                                                                          construction would add over 2,500 miles of pipeline into service.

                                                                                                                    8.         Pipelines constructed by AOPL members almost invariably cross

                                                                                                          waters of the United States at some point. New pipeline construction projects can

                                                                                                          range from tens to hundreds of miles long, sometimes over 1,000 miles long, and

                                                                                                          often must cross areas deemed by the U.S. Army Corps of Engineers (“Corps”) to

                                                                                                          be waters of the United States subject to Clean Water Act (“CWA”) jurisdiction.

                                                                                                                    9.         Nationwide Permits (“NWPs”) are an important tool for authorizing

                                                                                                          activities the Corps has determined have only minimal adverse environmental

                                                                                                          effects on the aquatic environment. 33 U.S.C. § 1344(e). The Corps has issued a

                                                                                                          utility line general permit since 1977. Consistent with the CWA and Corps
AE2B8C4C-0D46-444A-93CF-5FE48BC8D0A1 --- 2020/04/29 06:26:16 -8:00 --- Remote Notary




                                                                                                          regulations, NWPs are reissued every five years.

                                                                                                                    10.        AOPL members routinely rely upon NWP 12 to construct those

                                                                                                          portions of pipelines that cross waters of the United States when construction

                                                                                                          activity will have only minimal impacts on the environment. Activities may

                                                                                                          include temporary impacts associated with excavation, backfill or bedding for

                                                                                                          pipelines, with the areas then returned to normal pre-disturbance conditions (i.e.,

                                                                                                          pre-construction contours). Pipeline activities undertaken in conformance with



                                                                                                                                                          4
                                                                                       DocVerify ID: AE2B8C4C-0D46-444A-93CF-5FE48BC8D0A1
                                                                                                                                                                       Page 4 of 10   45FE48BC8D0A1
                                                                                       www.docverify.com
                                                                                                                   Case 4:19-cv-00044-BMM Document 138-1 Filed 04/29/20 Page 6 of 11



                                                                                                          NWP 12 must meet the terms and conditions of NWP 12, including the ½ acre

                                                                                                          limit on loss of waters for each separate water body and each separate and distinct

                                                                                                          crossing, among numerous other requirements. AOPL members specifically

                                                                                                          design and conform their projects to meet the terms and conditions of NWP 12.

                                                                                                                    11.        Due to the importance of NWP 12 for AOPL members nationwide,

                                                                                                          AOPL invested significant time and resources to join with the NWP 12 Coalition

                                                                                                          as Defendant-Intervenors in this proceeding. The NWP 12 Coalition’s Motion to

                                                                                                          Intervene was granted by Order of this Court dated November 7, 2019. (Doc. 59).

                                                                                                                    12.        The Court’s Order, dated April 15, 2020 (Doc. 130) creates significant

                                                                                                          regulatory uncertainty for AOPL members. If AOPL members could not rely on

                                                                                                          NWP 12, as a result of this Court’s Order, to undertake the construction,

                                                                                                          maintenance or repair of existing pipelines, in the absence of any other applicable

                                                                                                          general permit, they would need to obtain individual CWA section 404 permits for
AE2B8C4C-0D46-444A-93CF-5FE48BC8D0A1 --- 2020/04/29 06:26:16 -8:00 --- Remote Notary




                                                                                                          those activities. The process for obtaining those individual permits would likely

                                                                                                          stretch over multiple years. In addition to the significant expenditure of additional

                                                                                                          time and resources, this could lead to project delays and cancellations and also

                                                                                                          affect pipeline customers’ supply and costs of obtaining crude oil and refined

                                                                                                          petroleum products.

                                                                                                                    13.        For example, I am aware of an AOPL member with a pipeline project

                                                                                                          that was approximately one month from receiving NWP 12 verifications prior to



                                                                                                                                                           5
                                                                                       DocVerify ID: AE2B8C4C-0D46-444A-93CF-5FE48BC8D0A1
                                                                                                                                                                         Page 5 of 10   55FE48BC8D0A1
                                                                                       www.docverify.com
                                                                                                                   Case 4:19-cv-00044-BMM Document 138-1 Filed 04/29/20 Page 7 of 11



                                                                                                          this Court’s Order. The member’s project is designed to extend hundreds of miles

                                                                                                          across multiple states, and is expected to generate approximately 2,500

                                                                                                          construction jobs and $25 million in local property tax revenue to local

                                                                                                          communities. If the member cannot rely on NWP 12 as a result of this Court’s

                                                                                                          Order, the project is likely to incur significant delays and at least a million dollars

                                                                                                          in added costs to obtain necessary Corps approvals in multiple Corps districts.

                                                                                                                    14.        Another AOPL member constructing a refined petroleum product

                                                                                                          pipeline that is near completion estimated that the inability to rely on NWP 12 for

                                                                                                          completion of the project would cost the company approximately $6 million per

                                                                                                          month in lost revenue and would increase the cost to permit another project by

                                                                                                          tens of thousands of dollars.

                                                                                                                    15.        Another AOPL member identified 23 projects in seven states that will

                                                                                                          potentially be impacted by the Court’s Order. The reach of those projects extends
AE2B8C4C-0D46-444A-93CF-5FE48BC8D0A1 --- 2020/04/29 06:26:16 -8:00 --- Remote Notary




                                                                                                          to 425 miles of pipeline. The potential impact of the Court’s Order, however, is

                                                                                                          not limited to these projects, as the member explained that, on average, it relies on

                                                                                                          NWP 12 1,500 times each year for needed operations, maintenance, regulated

                                                                                                          pipeline work and capital projects.

                                                                                                                    16.        Another member identified 18 specific projects for which it would

                                                                                                          likely need to obtain individual CWA authorizations if NWP 12 cannot be relied

                                                                                                          upon as a result of this Court’s Order, ranging from new construction to



                                                                                                                                                          6
                                                                                       DocVerify ID: AE2B8C4C-0D46-444A-93CF-5FE48BC8D0A1
                                                                                                                                                                        Page 6 of 10   65FE48BC8D0A1
                                                                                       www.docverify.com
                                                                                                                   Case 4:19-cv-00044-BMM Document 138-1 Filed 04/29/20 Page 8 of 11



                                                                                                          maintenance work in various stages of regulatory review. The result could be

                                                                                                          project cancellations or delays of up to 24 months, costing millions of dollars in

                                                                                                          total. Delays would harm shippers wanting to transport crude oil and refined

                                                                                                          products over these pipelines and ultimately the many American consumers who

                                                                                                          would use these products. All of the above-mentioned projects are located outside

                                                                                                          of Montana.

                                                                                                                    17.        Importantly, AOPL members also rely on NWP 12 authorizations to

                                                                                                          maintain the integrity and safety of their pipelines through maintenance and repair

                                                                                                          projects. The need for pipelines to cross waters of the United States means that

                                                                                                          maintenance and repair of pipelines must sometimes also occur at locations

                                                                                                          considered to be jurisdictional under the CWA. These critical and time-sensitive

                                                                                                          maintenance and repair projects may be impeded or delayed, if NWP 12 is not

                                                                                                          available as a result of this Court’s Order.
AE2B8C4C-0D46-444A-93CF-5FE48BC8D0A1 --- 2020/04/29 06:26:16 -8:00 --- Remote Notary




                                                                                                                    18.        AOPL members seeking to ensure the integrity and safety of their

                                                                                                          pipelines through maintenance and repair projects face significant uncertainty,

                                                                                                          delay, and additional costs as a result of this Court’s Order. For example, an

                                                                                                          AOPL member explained that it conducts inspections and repairs in connection

                                                                                                          with hundreds of asset integrity projects annually across numerous states in order

                                                                                                          to comply with federal pipeline safety regulations, including horizontal directional

                                                                                                          drills, pipe removals or re-routes, line lowerings, rehabilitation digs, and right-of-



                                                                                                                                                          7
                                                                                       DocVerify ID: AE2B8C4C-0D46-444A-93CF-5FE48BC8D0A1
                                                                                                                                                                        Page 7 of 10   75FE48BC8D0A1
                                                                                       www.docverify.com
                                                                                                                   Case 4:19-cv-00044-BMM Document 138-1 Filed 04/29/20 Page 9 of 11



                                                                                                          way vegetation clearings, many of which are authorized under NWP 12. The

                                                                                                          member further notes that delays to obtain individual CWA authorizations would

                                                                                                          result in additional risk for the pipeline, the environment, personal property, and

                                                                                                          potentially human health, as the risk of pipeline releases would increase greatly.

                                                                                                          More specifically, the member pointed out a planned right-of-way clearing project

                                                                                                          that is needed to conduct biweekly line inspections to comply with federal

                                                                                                          pipeline safety regulatory requirements that would normally rely on NWP 12, but

                                                                                                          may instead require an individual permit as a result of the Court’s Order. And a

                                                                                                          planned relocation of pipeline needed to allow a highway widening project to

                                                                                                          move forward that had already received an NWP 12 authorization may be delayed

                                                                                                          and incur significantly more costs as a result of this Court’s Order.

                                                                                                                    19.        Another AOPL member working on a repair and reroute project along

                                                                                                          30 miles of existing pipeline, with an estimated cost of $150 million and expected
AE2B8C4C-0D46-444A-93CF-5FE48BC8D0A1 --- 2020/04/29 06:26:16 -8:00 --- Remote Notary




                                                                                                          to generate approximately 500 construction jobs, was planning to rely on NWP

                                                                                                          12. But this Court’s Order could cause the member to incur significant delays and

                                                                                                          added costs if the member is unable to rely on NWP 12 and must obtain an

                                                                                                          individual permit. The member also has a series of maintenance and repair

                                                                                                          projects across three states that are necessary to address identified pipeline

                                                                                                          anomalies, which must be repaired in a set timeframe under federal pipeline safety

                                                                                                          regulations, and could incur significant delays if NWP 12 is not available. Delays



                                                                                                                                                         8
                                                                                       DocVerify ID: AE2B8C4C-0D46-444A-93CF-5FE48BC8D0A1
                                                                                                                                                                      Page 8 of 10   85FE48BC8D0A1
                                                                                       www.docverify.com
                                                                                                                  Case 4:19-cv-00044-BMM Document 138-1 Filed 04/29/20 Page 10 of 11



                                                                                                          would affect the member’s and association’s efforts to further improve pipeline

                                                                                                          safety.

                                                                                                                    20.        An AOPL member notes several projects currently in development or

                                                                                                          execution could be adversely impacted if NWP 12 cannot be relied upon. One

                                                                                                          example is a project initiated to replace an approximately 1,800-foot section of

                                                                                                          pipeline to address pipeline wall loss discovered during an inspection (the project

                                                                                                          was set to begin this Summer, with NWP 12 authorization expected soon). Such

                                                                                                          an anomaly may indicate areas that are at higher risk of pipeline failure. A delay

                                                                                                          in approval would likely not only delay safety improvements and increase project

                                                                                                          costs, but also impact pipeline operations and the resultant ability to deliver

                                                                                                          product to customers. Further, if regulatory deadlines are not met, then the

                                                                                                          pipeline must be de-rated, thus likely impacting the ability to serve customers. If

                                                                                                          the project is delayed further, into 2021, it may need to be shut down.
AE2B8C4C-0D46-444A-93CF-5FE48BC8D0A1 --- 2020/04/29 06:26:16 -8:00 --- Remote Notary




                                                                                                                    21.        Another example the member provided is a pipeline maintenance

                                                                                                          project previously authorized under NWP 12. This project was initiated to

                                                                                                          address culvert failures resulting from water flows exceeding the capacity of the

                                                                                                          culverts, which led to adjacent slope erosion and subsequent undermining of the

                                                                                                          pipeline, which likely will lead to exposure and an unsupported pipeline span if

                                                                                                          the culverts and surrounding fill are not replaced soon. If the project is not

                                                                                                          allowed to proceed, the integrity of the pipeline could be compromised, and the



                                                                                                                                                         9
                                                                                       DocVerify ID: AE2B8C4C-0D46-444A-93CF-5FE48BC8D0A1
                                                                                                                                                                       Page 9 of 10   95FE48BC8D0A1
                                                                                       www.docverify.com
                                                                                                                         Case 4:19-cv-00044-BMM Document 138-1 Filed 04/29/20 Page 11 of 11



                                                                                                          erosion could propagate from an existing sink hole toward a public roadway,

                                                                                                          causing a potential public safety hazard.

                                                                                                                             22.                       Accordingly, AOPL members face immediate harm as a result of the

                                                                                                          regulatory uncertainty caused by this Court’s Order. And, if AOPL members

                                                                                                          cannot rely on NWP 12 as a result of this Court’s Order, they will likely face

                                                                                                          further significant harm in the form of delays and increased costs.

                                                                                                                                                                          CERTIFICATION

                                                                                                                             I certify that the foregoing statements made by me are true. I am aware that,

                                                                                                         if any of the foregoing statements made by me are willfully false, I am subject to

                                                                                                         punishment.

                                                                                                                             Executed this 29th day of April, 2020.


                                                                                                                                                                                                             25C065C766C9




                                                                                                                                                                                   Signed on 2020/04/29 07:03:59 -8:00




                                                                                                                                                                                 Andrew Black
AE2B8C4C-0D46-444A-93CF-5FE48BC8D0A1 --- 2020/04/29 06:26:16 -8:00 --- Remote Notary




                                                                                                         Commonwealth of Virginia

                                                                                                         County of Chesterfield
                                                                                                                   ________________

                                                                                                                                                                                29th April

                                                                                                         Subscribed and sworn to before me this ___day of __________, 2020.

                                                                                                                                        A71AB9087684




                                                                                                         _____________________________________                                                                                 Rhonda Jo Piper
                                                                                                         Notary Public
                                                                                                                                                                                                                               DocVerify




                                                                                                             Signed on 2020/04/29 07:03:59 -8:00
                                                                                                                                                                                                                               Registration # 223328
                                                                                                                                                                                                                               Electronic Notary Public
                                                                                                                                                                                                                               Commonwealth of Virginia
                                                                                                                                                                                                                               My commission expires the 31 day of Jul 2020
                                                                                                                                                                   04/29/2020
                                                                                                         My Commission Expires: ________________
                                                                                                                                                                                                                            Notary Stamp 2020/04/29 07:03:59 PST                    A71AB9087684




                                                                                                                                                                                     10
                                                                                       DocVerify ID: AE2B8C4C-0D46-444A-93CF-5FE48BC8D0A1
                                                                                                                                                                                                                                           Page 10 of 10           105FE48BC8D0A1
                                                                                       www.docverify.com
